Citation Nr: 1644182	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

4.  Entitlement to a rating in excess of 10 percent for a left hip disability.   

5.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

6.  Entitlement to a compensable rating for residuals of fracture, right 5th toe.

7.  Entitlement to an initial compensable rating for left hip limitation of flexion.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from November 2000 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his April 2013 and June 2014 substantive appeals, the Veteran requested that he be afforded a videoconference hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in August 2016.  The Veteran failed to report for his scheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

After certification of the appeal to the Board, the Veteran's representative provided him with notice of intent to withdraw from representation.  The Board deems the notice in the file as a Motion to the Board for Leave to Withdraw.  See 38 C.F.R. § 20.608 (2015).  The Board finds that the representative stated good cause in the notice.  Hence, the Motion is granted.  There is no indication in the file that the Veteran has named another representative.

The issues of entitlement to service connection for low back and right and left knee disabilities; and, the issues of entitlement to increased ratings for left hip, left shoulder, and right 5th toe disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2008 rating decision denied entitlement to service connection for right and left knee disorders, and a back condition.  

2.  The evidence added to the record since the June 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left knee disabilities, and a low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Claim to Reopen Low Back Disability

In a May 2002 rating decision, the Veteran was denied entitlement to service connection for back pain based on a finding that there was no diagnosed back disability and there was no chronic back disability established during service.  The Veteran did not appeal that decision.  In a June 2008 rating decision, the Veteran was denied entitlement to service connection for a back condition based on a finding that there was no link between his currently diagnosed back disability and his active service.  The Veteran did not appeal that decision.

The evidence that has been added to the record since the June 2008 rating decision includes an April 2010 VA examination report in which the Veteran reported that he first experienced low back pain following a parachute jump during active service and that he has experienced symptoms of back pain since that time.  The examiner diagnosed lumbar strain.   

The Board finds that the April 2010 VA examination report is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim of entitlement to service connection a low back disability.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.

Claim to Reopen Right and Left Knee Disabilities

In a June 2008 rating decision, the Veteran was denied entitlement to service connection for a right knee condition based on a finding that there was no link between his current diagnosed right knee disability and his active service, nor was his right knee disability secondary to a service-connected disability.  In that same decision, the Veteran was denied entitlement to service connection for a left knee condition based on a finding that the Veteran did not have a diagnosed left knee disability.  The Veteran did not appeal that decision.

The evidence that has been added to the record since the June 2008 rating decision includes an April 2010 VA examination report in which the Veteran reported that he first experienced right knee pain during active service and that he has continued to experience right knee pain since that time.  The examiner diagnosed chronic, partial lateral collateral ligament (LCL) tear in both knees. 

The Board finds that the April 2010 VA examination report is new and material.  In this regard, it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left knee disabilities.  Accordingly, reopening of the claims of entitlement to service connection for right and left knee disabilities is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a low back disability is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connection for a right knee disability is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connection for a left knee disability is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In April 2010, the Veteran was afforded a VA examination of his knees and back.  At that time, the Veteran reported that he first experienced knee and back pain during active service and that the pain had continued to get worse over time.  The examiner diagnosed lumbar strain and opined that it was less likely as not caused by or a result of service.  In this regard, the examiner noted that the service record did not document objective findings consistent with a high energy injury to the spinal cord.  The examiner further noted that in the absence of such findings, posttraumatic chronic or degenerative process was less likely than not.  The examiner also noted that the Veteran was in active service for less than 10 years and so, any microtrauma the Veteran sustained during active service, even in the aggregate, would be insufficient to initiate and sustain a posttraumatic chronic or degenerative process as literature suggested that a 10 year exposure was a threshold value.  Additionally, the examiner noted that the Veteran's X-rays did not reveal significant degenerative changes, and so, were inconsistent with a posttraumatic process reportedly initiated in 2001.  

With regard the Veteran's knees, the examiner diagnosed bilateral, chronic partial LCL tear and opined that the Veteran's knee disabilities were less likely as not caused by or a result of active service.  In this regard, the examiner noted that there was no documentation in the service record of findings consistent with a ligamentous injury to the knees.  Additionally, the examiner noted that the Veteran's treatment providers attributed his knee disabilities to an acute injury occurring the day before evaluation in 2007.  The examiner further noted that the Veteran's radiographs did not reveal degenerative changes consistent with lateral knee instability reportedly initiated in 2001.

The Board finds that the April 2010 VA opinions are incomplete.  In this regard, the Board notes that the Veteran has reported that he first experienced symptoms of back and knee pain while in active service and that the pain has continued since that time.  The examiner failed to sufficiently address the Veteran's lay statements.  Further, the examiner noted that there was no documentation of either a spinal cord injury or a ligamentous knee injury while the Veteran was in active service.  However, a review of the service treatment records (STRs) shows that the Veteran did in fact receive treatment in service on a number of occasions for back pain and additional treatment for knee pain.  Specifically, the Veteran was seen in July 2001 for complaints of bilateral knee pain and back pain following an injury during airborne school.  Further, in his September 2001 separation examination Report of Medical History, the Veteran specifically reported that he experienced recurrent back pain and "trick or locked" knee.  As the opinions are incomplete, they are not sufficient to serve as the basis of a denial of entitlement to service connection. 

Therefore, the Board finds that the Veteran should be afforded new VA examinations to determine the nature and etiology of any currently present low back and knee disabilities.  

With regard to the Veteran's claims of entitlement to increased ratings for his left hip, left shoulder, and right 5th toe disabilities, the Board notes that in a recent decision the United States Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In other words, if there is not a discussion of those measurements in a VA examination report, the examination is inadequate, unless the examiner determines that those range of motion testing listed could not be conducted.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the record shows that the Veteran was most recently afforded a VA examination of his left hip, left shoulder, and right 5th toe in April 2010.  A review of that examination report fails to show findings that are consistent with the holding in Correia.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected left hip, left shoulder, and right 5th toe disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the nature and etiology of any currently present low back and knee disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner(s) should provide an opinion as to whether there is a 50 percent or better probability that any currently present low back and/or knee disabilities are etiologically related to his active service, to include his July 2001 report of injury to his back and knees in a training accident in airborne school.  The examiner(s) should specifically address the Veteran's complaints of experiencing back and knee pain since service.  

The rationale for all opinions expressed must be provided.  

3.  Also, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left hip, left shoulder, and right 5th toe disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed.  

The examiner(s) should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner(s) should also provide weight-bearing and nonweight-bearing range of motion testing for the weight-bearing joints in question.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner(s) should clearly explain why that is so.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.  

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


